In an action to recover damages resulting from an alleged conspiracy and for breach of contract, plaintiff appeals from four orders and three judgments of the Supreme Court, Kings County, as follows: (1) three orders respectively entered December 5, 1963, December 24, 1963 and December 27, 1963, which in the composite granted three separate motions of certain of the defendants and: (a) dismissed the complaint as against them on various grounds and severed the actions as to the remaining defendants; and (b) denied plaintiff’s cross motion to expunge certain allegedly impertinent, irrelevant, scandalous and perjurious matter from a certain affidavit submitted in support of the Walston defendants’ motion; (2) a further order entered December 5, 1963, which denied plaintiff’s motion to expunge additional matter from the same and other affidavits on the same grounds; and (3) three judgments of said court, variously made pursuant to the first three above-mentioned orders, and entered January 3, 10 and 22, 1964. Orders and judgments affirmed, with separate bills of $10 costs and disbursements to each defendant or group of defendants filing separate briefs. Irrespective of the issue of res judicata, the third cause was properly dismissed because of insufficiency. The alleged agreement to lend moneys on the purchase of securities up to 90% of market value lacles essential elements, including duration of agreement, maturity of loans to be made thereunder, mutual obligation of plaintiff to make loans, volume and amount of loans, the meaning of the term “ securities ” and the method of determining “ market value.”
Ughetta, Acting P. J., Christ, Rabin, Hopkins and Benjamin, JJ., concur.